Title: From John Adams to John Marshall, 23 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 23d 1800

Enclosed is a letter from Mr Samuel Parkman, a very respectable citizen of Boston & a member of our Massachusetts legislature, recommending Mr George A Cushing to be Consul at Havanna. You will find in your office the papers referred to. This letter you will please to file with them to be considered in case. I know nothing of the probability of the office being vacant. A letter is also inclosed from Francois Truin. I send it to you merely because I know not what else to do with it.
With great regard &c.
